Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive. Applicant argues against the 35 USC 102 rejection of claims 1 and 13 since Mensch does not disclose shot point interval of the top and front sources are different and not a multiple or factor thereof.  The newly cited Mensch et al reference overcomes this argument.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


4.	Claims 1, 3, 5, 13, 15, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Siliqi et al (‘005) in view of the patent to Mensch et al (‘622).
Siliqi et al discloses a method and apparatus for seismic data acquisition including a streamer spread including plural streamers (Fig. 9, 930) that extend along an inline direction X, a set of front sources (910, 915) that are positioned ahead of the 
	The difference between amended independent claims 1 and 13 and SIliqi et al is the claims specify that a shot point interval of the set of front sources is different from the shot point interval of the set of top sources and not a multiple or a factor thereof.  As noted above, Siliqi et al suggests a different type of source being used between the set of top sources and the set of front sources
	Mensch et al teaches (see Fig. 5A and col. 6, lines 41-67) a marine seismic data acquisition system and method that includes sets of seismic sources (504, 506) with each set having different shot point intervals so as to facilitate an increase in the number of firings by reducing the number of sources.  
Therefore, in view of Mensch et al, it would have been obvious to one of ordinary skill in the art to have modified the system/method of Siliqi et al by changing from types of sources used in front and top sets of towed sources to a difference in shot point intervals between the top and front sets of sources.  Such a modification would entail an easier data acquisition system and method since the sources would all be the same type rather than having different types of sources which is more complex and cumbersome.  Claims 1 and 13 are so rejected.
	Per claims 3, 5, 15 and 17, see Mensch et al (paragraphs 0042 and 0045).
.

5.	Claims 2 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Siliqi et al (‘005) in view of Mensch et al (‘622), as applied to claims 1 and 13 above, and further in view of Tonnessen et al (WO2017/121735).
Per claims 2 and 14, Tonnessen et al teaches (see Fig. 3 and paragraphs 0040-0047) an embodiment where the numbers of sources of different types of sources is different such that one of ordinary skill in the art would further modify Siliqi et al’s system/method to use different numbers of sources between the top and front sets of sources.

6.	Claims 6, 7, 8, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Siliqi et al (‘005) in view of Mensch et al (‘622), as applied to claims 1 and 13 above, and further in view of Long et al (‘450).
Per claims 6 and 18, Long teaches that varying (increasing) the cross-line source separation increases the subline coverage such that a larger portion of an area is surveyed in a reduced time.  It would have been obvious to one of ordinary skill in the art to have further modified Siliqi et al to thus, vary the cross-line source separation of either the front or top sources so as to increase the subline coverage so that a larger portion of an area is surveyed in a reduced time.  Claims 6 and 18 are so rejected.
Per claims 7, 8, 19 and 20, see Long et al (claim 1).

s 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Siliqi et al (‘005) in view of Mensch et al (‘622), as applied to claims 1 and 15 above, and further in view of the PG-Publication to Baardman (‘587).
	Per claims 4 and 16, Baardman teaches (see paragraph 0027) dithering sets of shot point intervals so as to overcome blended seismic data.  Therefore, in view of Baardman, to have modified the system and method of Siliqi et al by dithering sets of source shots point intervals would have been obvious to one of ordinary skill in the art so as to overcome blended seismic data.
 	
6.	Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Siliqi et al (‘005) in view of Mensch et al (‘622), as applied to claim 1 above, and further in view of Hatteland (‘775).
 	Per claim 11, Hatteland teaches (see col., lines 25-32) that streamer depths between 5 and 30 meters is common in the art such that it would have been obvious to one of ordinary skill in the art to have utilized such depth for the Siliqi et al streamer spread.
	Per claim 12, note that in Fig. 2 of Hatteland curved streamers are shown.  In view of Hatteland, it is obvious to one of ordinary skill in the art that the Siliqi et al streamers would follow a curved path relative to the water surface because of the prevailing currents in the water.

Allowable Subject Matter
7.	Claims 9 and 21 are allowed.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl